Title: To Benjamin Franklin from Jonathan Williams, Sr., 16 April 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond sr
London April 16. 1783
I Wrote you that I Could not obtain a new addition of the Common prayer Book. I have Since found one. I take this oppertunity to send it by the Bearrer mr. [blank]. Your friends Wh. are many have expectations of Seing you here some time in the summer & I belive you will find them as harry & prehaps more so then ever.
London is so much like home that I Cant but like it in preference to any place I ever Saw. I had rather decline going to France as the Journey is allmost as troblesom as going to America however if I Could be so happy as to go with you I would tarry here or go to France to Acommodate myself for Such a Passage—my love to your good Son & believe me ever Your Dutyfull Nephew & most Hble Servant
Jona. Williams
 
Addressed: His Excellency Benjamin Franklin / Passy near / Paris
